MORTGAGE AND OTHER NOTES PAYABLE (a) Exhibit 99 INCLUDING WEIGHTED AVERAGE INTEREST RATES AT MARCH 31, 2010 (in millions of dollars, amounts may not add due to rounding) Beneficial Effective LIBOR 100% Interest Rate Rate Principal Amortization and Debt Maturities 3/31/10 3/31/10 3/31/10 (b) Spread Total Consolidated Fixed Rate Debt: Beverly Center % Cherry Creek Shopping Center % % Great Lakes Crossing % MacArthur Center % % (c) Northlake Mall % Regency Square % Stony Point Fashion Park % The Mall at Short Hills % The Mall at Wellington Green % % The Pier Shops at Caesars % (d) % (d) (d) Total Consolidated Fixed Weighted Rate % Consolidated Floating Rate Debt: International Plaza % % (e) (f) The Mall at Partridge Creek (g) % (h) % TRG Revolving Credit % (i) TRG $550M Revolving Credit Facility: Dolphin Mall (j) % (h) % (k) Fairlane Town Center (j) % (h) % (k) Twelve Oaks Mall (j) (h) % (k) Total Consolidated Floating Weighted Rate % Total Consolidated Weighted Rate % Joint Ventures Fixed Rate Debt: Arizona Mills % % The Mall at Millenia % % Sunvalley % % Waterside Shops % % Westfarms % % Total Joint Venture Fixed Weighted Rate % Joint Ventures Floating Rate Debt: Fair Oaks % % (l) (f) Taubman Land Associates % % (m) Other (n) % Total Joint Venture Floating Weighted Rate % Total Joint Venture Weighted Rate % TRG Beneficial Interest Totals Fixed Rate Debt % Floating Rate Debt % Total % Average Maturity Fixed Debt 4 Average Maturity Total Debt 3 (a) All debt is secured and non-recourse to TRG unless otherwise indicated. (b) Includes the impact of interest rate swaps, if any, but does not include effect of amortization of debt issuance costs,losses on settlement of derivatives used to hedge the refinancing of certain fixed rate debt, or interest rate cap premiums. (c) Debt includes $0.4 million of purchase accounting premium from acquisition which reduces the stated rate on the debt of 7.59% to an effective rate of 6.95%. (d) The Pier Shops loan is in default. As of December 2009, interest accrues at the default rate of 10.01% rather than the original stated rate of 6.01%.Debt maturity is shown in 2010 when the debt obligation is expected to be extinguished. (e) Debt is swapped to an effective rate of 5.01% until maturity. (f) Two one year extension options available. (g) TRG has guaranteed certain obligations of Partridge Creek. (h) The debt is floating month to month at LIBOR plus spread. (i) Rate floats daily. (j) TRG revolving credit facility of $550 million.Dolphin, Fairlane and Twelve Oaks are the direct borrowers under this facility. Debt is guaranteed by TRG. (k) One year extension option available. (l) Debt is swapped to an effective rate of 4.22% until maturity. (m) Debt is swapped to an effective rate of 5.95% until maturity. (n) Debt is unsecured.
